UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4296


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERTO CARLOS ALVAREZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:07-cr-00289-HEH-1)


Submitted:   February 1, 2011             Decided:   February 25, 2011


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John G. LaFratta, MAIN STREET LAW OFFICE, Richmond, Virginia,
for Appellant. Neil H. MacBride, United States Attorney, Angela
Mastandrea-Miller, Assistant United States Attorney, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Roberto Carlos Alvarez was convicted, following a jury

trial,    of    possession       of   a   firearm      by    a    convicted          felon     and

possession      with    the   intent      to       distribute         cocaine    base.         The

district court imposed a 360-month sentence on the drug charge

and   a   120-month       concurrent       sentence         on    the        firearm    charge.

Alvarez appeals the denial of his motion to suppress evidence

and the district court’s denial of his motion for a downward

departure       or   variance     from     the       360-month          to    life     advisory

guideline range.        Finding no reversible error, we affirm.

               During   the   hearing      on       Alvarez’s         motion     to    suppress

evidence,       Officer    Woodson        testified         that,       while        working     a

traffic     checkpoint,          he    observed        a     vehicle           approach        the

checkpoint and then turn into a private driveway just prior to

the   checkpoint.          The    vehicle          pulled    halfway          down    the     long

driveway and stopped with the vehicle partially concealed behind

a bush.     Woodson observed the vehicle for about sixty to ninety

seconds and no one got out of the car.                           Based on his training

and   experience,       Woodson       testified       that       he    believed        that    the

driver was operating an unregistered vehicle or driving without

a valid license and was attempting to avoid the checkpoint.                                     He

then drove his marked police vehicle to investigate.

               Woodson parked his police vehicle at the entrance to

the driveway, blocking the other vehicle from exiting.                                      As he

                                               2
did so, Woodson noted a “no trespassing” sign at the entrance to

the property.           He also observed that there was no one in the

driver’s seat of the vehicle and a juvenile female was moving

from the passenger seat to the driver’s seat, while a man who

was sitting in the back seat started to exit the rear passenger

side door.

               Woodson directed the man to sit back in the vehicle,

determined          that        neither       occupant      had     a     license        or   any

identification, that the vehicle’s occupants did not live at the

residence, and the man did not answer Woodson’s requests for his

name.     Woodson patted the man down and discovered a significant

amount    of    cash,       but     no    weapon.          Woodson       walked     around    the

vehicle and discovered a black “backpack-type” bag about twenty

feet from the vehicle.                   The bag was dry, although it had been

raining    that       morning,          and    inside    the      bag,    Woodson     found     a

quantity       of    cocaine,       digital      scales,       baggies,        and   a    loaded

firearm.        Woodson thereafter arrested the man and charged him

with possession of the firearm and possession with intent to

distribute          cocaine      base.         The   man    was    later       identified      as

Alvarez.

               Also        at     the     suppression          hearing,        the    juvenile

testified       that        Alvarez       became        nervous         when   he     saw     the

checkpoint, he then turned into the driveway, and directed that

she change seats with him.                    He also threw the black bag out of

                                                 3
the window.       She testified that Alvarez had made a prior stop at

a hotel and picked up the black bag.

            The district court denied Alvarez’s motion to suppress

the     evidence,    finding         that     Officer          Woodson    had      reasonable

suspicion to investigate Alvarez’s purpose for pulling into the

driveway    and     that       the    black        bag    had     been    abandoned,       and

therefore Alvarez lacked standing to challenge the search of the

bag.

            This     court         reviews         the    district       court’s        factual

findings relevant to a motion to suppress for clear error, and

its legal determinations de novo.                        United States v. Cain, 524

F.3d 477, 481 (4th Cir. 2008).                      The facts are reviewed in the

light    most    favorable      to    the    prevailing          party    below.        United

States v. Jamison, 509 F.3d 623, 628 (4th Cir. 2007).                              A vehicle

stop    constitutes       a   seizure       within       the    meaning     of    the   Fourth

Amendment and is permissible if the officer has probable cause

to believe a traffic violation has occurred, Whren v. United

States,    517     U.S.       806,    809-10       (1996),       or   has    a    reasonable

suspicion of unlawful conduct, Terry v. Ohio, 392 U.S. 1, 20-22

(1968),    regardless         of     the    officer’s          subjective        motivations.

Whren, 517 U.S. at 810, 813-19.

            Alvarez       contends         that     the    officer       lacked     probable

cause to arrest him based only on the fact that he drove into a

driveway near the checkpoint.                  “[W]hen law enforcement officers

                                               4
observe conduct suggesting that a driver is attempting to evade

a    police    roadblock       —   such     as       unsafe       or    erratic     driving    or

behavior indicating the driver is trying to hide from officers —

police     may      take   that      behavior         into     account       in     determining

whether there is reasonable suspicion to stop the vehicle and

investigate the situation further.”                      United States v. Smith, 396

F.3d 579, 585 (4th Cir. 2005) (citation omitted).                                  Here, based

on Alvarez’s conduct of abruptly turning into the driveway prior

to   the    checkpoint      and     pulling          halfway      down    the     driveway    and

parking behind a bush, we hold that the district court correctly

determined that Officer Woodson had reasonable suspicion to stop

the vehicle and investigate further.

              His observations of the “no trespassing” sign and the

vehicle’s      occupants       changing      places          in    the     vehicle     provided

additional        support      for     Officer          Woodson’s         investigation        of

Alvarez       and    the      juvenile.              Under        the     totality     of     the

circumstances, the officer’s conduct of blocking the driveway

was not an unlawful seizure.                 See United States v. Arvizu, 534

U.S.       266,      273-75        (2002)        (applying              “totality     of      the

circumstances” test).

              The district court also properly denied the motion to

suppress the drugs and the gun that were found in the black bag.

As the district court noted, Alvarez did not claim ownership of

the bag, which was found twenty feet from the vehicle.                                        The

                                                 5
juvenile      who     was     a   passenger        in      the    vehicle          testified     that

Alvarez threw the bag out of the passenger window.                                        This bag

constituted      abandoned          property,         and    therefore         Alvarez         had    no

expectation         of    privacy      in    the        contents.            See     Rawlings         v.

Kentucky, 448 U.S. 98, 104 (1980); United States v. Leshuk, 65

F.3d 1105, 1110-11 (4th Cir. 1995).                         Accordingly, we affirm the

district      court’s         denial        of     Alvarez’s           motion        to   suppress

evidence.

              Alvarez also challenges the district court’s denial of

his    motion    for      a   downward       departure           or    a    variance      from       the

career     offender           guideline          range      of        360     months      to     life

imprisonment.            While he does not dispute that he had two prior

convictions for drug trafficking offenses, he asserts that his

classification as an adult — rather than a juvenile — for the

first    of     his      drug     trafficking           offenses           could    substantially

overstate the seriousness of his criminal history relative to

other individuals with similar criminal records.

              The district court determined, however, that Alvarez’s

criminal history was not overstated.                        Rather, at the time of the

first drug trafficking offense, Alvarez was 17 years old, had

three    prior      felony        convictions         as    a    juvenile,          and   had    been

committed to the department of juvenile services.                                    The district

court noted that most state court judges would certify such a

case    for     adult       prosecution,          rather        than       retaining      it    as    a

                                                  6
juvenile    case.      The    district      court       also    denied       the       variance

request     based     on    the    facts        that    Alvarez        had    three       drug

trafficking convictions, he was on supervised release at the

time of this offense, he was in possession of a loaded firearm

and a large sum of cash in addition to the drugs, and he refused

to give the officer his name.                    We conclude that the district

court’s denial of the downward departure was not an abuse of

discretion.         Additionally,     we    have        determined      that       Alvarez’s

sentence was properly calculated and is reasonable.                           See Gall v.

United States, 552 U.S. 38, 51 (2007); United States v. Llamas,

599 F.3d 381, 387 (4th Cir. 2010).                     The district court followed

the   necessary        procedural          steps        in     sentencing              Alvarez,

appropriately       treated    the   sentencing          guidelines          as    advisory,

properly    calculated       and   considered          the     applicable         guidelines

range,    and    weighed     the   relevant       18     U.S.C.    §    3553(a)         (2006)

factors.     We conclude that the district court did not abuse its

discretion in imposing the chosen sentence.                       See Gall, 552 U.S.

at 41; United States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007)

(applying       appellate     presumption        of     reasonableness            to    within

guidelines sentence).

            Alvarez has filed a motion for leave to file a pro se

supplemental brief.           While we grant that motion, we find no

merit to the claims therein.                Accordingly, we affirm Alvarez’s

conviction and his 360-month sentence.                       We dispense with oral

                                            7
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                       AFFIRMED




                                  8